Execution Copy Exhibit Executive Employment Agreement EMPLOYMENT AGREEMENT (the "Agreement") made as of October 25, 2007 between ARIAD Pharmaceuticals, Inc. (the "Company") a Delaware corporation, and Matthew E. Ros (the "Employee"). 1. Employment, Duties and Acceptance. 1.1The Company hereby employs the Employee, for the Term (as hereinafter defined), to render full-time services to the Company, and to perform such duties, as the Chief Commercial Officer of the Company shall reasonably direct him to perform.The Employee's title shall be designated by the Chief
